Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
            This office action is in response to communication filed 3/23/22.
Response to Amendment

	The examiner acknowledges the amendment of claims 1-3,5-8,10, 14, the cancellation of claims 4 and 11.
Response to Argument

      Applicant argues that the reference of Aljoe does not disclose associating, in a database, the tracking object with items of the plurality of items sorted to the determined one of the plurality of bins and updating in the database a status of the items of the plurality of items associated with the tracking object based on the tracking object being scanned by the second sensor. It is the examiner’s position that the reference of Aljoe teaches the label of each case is scanned and captures as the case move through the sorting process and the label is scanned at different location (include second reader) and the information is provided to the controller (information provided to the controller represent the database, col. 3 lines 11-30). Aljoe teaches the controller monitor the location of the cases , control the sorting process and determine how to route the cases (col. 3 lines 31-34). Aljoe also teaches the controller uses information obtain from the label to make a decision regarding recirculation of the tagged object (col. 4 lines 18-27).
	Applicant argument regarding disassociating in the database, the tracking object  from the item to facilitate reuse of the tracking object from the item to facilitate reuse is moot in view of new ground(s) of rejection. 



        
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aljoe et al. US Patent 10,745210.

            Regarding claim 1, Aljoe teaches  a method of tracking items, the method comprising: providing a tracking object that comprises: a radio-frequency identification (RFID) tag (col. 3 lines 11-19), and an outer periphery that encloses the tag (tag  attaches to case 42, col. 3 lines 16-20); 

introducing a tracking object into item processing equipment, the tracking object comprising a radio frequency identification tag and an outer periphery enclosing the RFID tag (RFID in enclosed in a label (col. 3 lines 18-20, tracking object is placed on conveyor system, col. 3 lines 11-16); processing a plurality of items into a plurality of bins of the item processing equipment, each of the  plurality of bins associated with an intended destination (the RFID tagged is routed to lanes based on their destination and RFID tagged objects are placed on  pallets to be transported to their destination, col. 3 lines 31-col. 4 line 4, col. 5 lines 24-45); scanning the tracking object with a sensor (col. 3 lines 22-25); determining one of the plurality of bins in the item processing equipment to which the tracking object is to be sorted (col. 3 lines 35-40, col. 5 lines 24-45); sorting, in the item processing equipment, the tracking object to the determined one of the plurality of bins (pallet);
 associating, in a database (database is created when the label is scanned, col. 4 lines 5-12) the tracking object with items of the plurality of items  sorted to determine to the determined one of the plurality of bins  (controller manages the sorting process and route the items based on the scanned information, col. 3 lines 28-34, col. 5 lines 24-45);
scanning the tracking object with a second scanner (RFID is scanned as it moves on the conveyor belt, col. 3 lines 22-25);
communicating to the database that the tracking object was scanned by the second sensor and updating in the database and updating in the database a status of the items of the plurality of items associated with the tracking object based on the tracking object being scanned by the second sensor (the location of the scanned object is tracked as it moves through the sorting process, col. 3 lines 22-34).

      Regarding claim 2, Aljoe et al. teaches the plurality of bins each comprise an item container located thereat, wherein processing the plurality of items into the plurality of bins of the item processing equipment comprises moving items of the plurality of items into the item container located at the determined one of the plurality of bins
and wherein sorting the tracking object to the determined one of the plurality of bins comprises moving the tracking object into the item container located at the determined one of the plurality of bins (the pallet represents the bin for collecting the objects, col. 3 lines 35-40, col. 5 lines 24-45).
.

          Regarding claim 3, Aljoe teaches moving items of the plurality of items into the item container at the one of the plurality of bins based on the intended destination of the items (col. 3 lines 35-39, col 5 lines 24-45).


       Regarding claim 5, Aljoe teaches moving (item is moved using conveyor system) the item container within a distribution network past a reader; and scanning, by the reader, the tracking object in the container (col. 3 lines 11-34).

        Regarding claim 6, Aljoe teaches updating item information for the items of the plurality of items in the item container based on the scanning of the tracking object (location of the scanned item is tracked as it moves through the sorting process col. 3 lines 22-34).


        Regarding claim 7, Aljoe teaches scanning the tracking object in the container further comprises disassociating the tracking object with items of the plurality items (the objects are disassociating by routing the objects to different lanes based on the information read from the label, col. 3 lines 11-34).
.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8, 10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aljoe et al. US Patent 10,745210 in view of Chung US Patent Application Publication 20050150952. 
Regarding claims 7-8, Aljoe is silent on teaching disassociating the tracking object with items of the plurality items to facilitate reuse of the tracking object. Chung in an analogous art teaches disassociating the tracking object with items of the plurality items to facilitate reuse of the tracking object (Paragraph 051) and deleting data stored in a physical memory of the tracking object upon the RFID tag interacting with the reader (paragraph 051).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of A Chung teaches deleting data stored Aljoe as disclosed by Chung because such modification reduces cost and benefits the environment by recycling the RFID.

          Regarding claim 10 and 13, Aljoe et al. teaches a method of tracking items utilizing a tracking object, the method comprising:


introducing the tracking object into a sortation volume comprising items (tracking object is placed on conveyor system, col. 3 lines 11-16), the tracking object comprising a radio frequency identification tag and an outer periphery enclosing the RFID tag (RFID in enclosed in a label (col. 3 lines 18-20, tracking object is placed on conveyor system, col. 3 lines 11-16);
scanning the tracking object with a sensor (col. 3 lines 35-40, col. 5 lines 24-45);

sorting the tracking object to a bin location and into an item container positioned at the bin location (col. 3 lines 35-40, col. 5 lines 24-45);

associating, in a database, the tracking object with items of the plurality of items sorted to the determined  on of the plurality of bins (col. 3 lines 35-40, col. 5 lines 24-45); 
interacting the RFID tag of the tracking object with a reader to generate scan events that are recorded in the database (col. 3 lines 18-34, col. 6 lines 1-33), and moving the item container within a distribution network and past a second reader (RFID is scanned as it moves on the conveyor belt, col. 3 lines 22-25);
scanning, by the second reader, the tracking object in the item container (RFID is scanned as it moves on the conveyor belt, col. 3 lines 22-25). Aljoe is silent on teaching in response to scanning the tracking object in the item container by the second
reader, disassociating, in the database, the tracking object from the items to facilitate reuse of the tracking object. Chung in an analogous art teaches disassociating the tracking object with items of the plurality items to facilitate reuse of the tracking object (Paragraph 051) and deleting data stored in a physical memory of the tracking object upon the RFID tag interacting with the reader (paragraph 051).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of A Chung teaches deleting data stored Aljoe as disclosed by Chung because such modification reduces cost and benefits the environment by recycling the RFID.

.
         Regarding claim 12, Aljoe teaches the tracking object comprises a physical memory that is configured to record interaction data between the RFID tag and the reader (reader interact with tag to obtain destination information, col. 1 lines 44-47, col. 3 lines 19-30).



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aljoe et al. US Patent 10,745210 in view of Carr US Patent 10,771926.

              Regarding claim 9, Aljoe is silent on teaching the tracking object is a rectangular prism having six flat surfaces and the code is on each of the flat surfaces. Carr in an analogous art teaches the tracking object is a rectangular prism having six flat surfaces and the code is on each of the flat surfaces (col. 2 lines 45-53, col. 4 lines 44-57).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Aljoe as disclosed by Carr because such modification represents an improvement over the system of Aljoe by providing a more reliable tracking system in providing a more accurate indication of the location of the object. 
            
Claim 14,16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tethrake et al. US Patent Application Publication 20060214791 in view of Broussard US Patent Application Publication 20070126578. 


	Regarding claims 14,16-17, Tethrake teaches a tracking object comprising:
 An outer periphery bounding an internal volume (fig. 3, paragraph 042);
A tag disposed within the internal volume, the tag configured to emit a signal wherein the signal includes an unique identifier (paragraph 03, 042);
A filler material disposed within the internal volume and around the tag configured to maintain the tag in a central location within the internal (fig. 3, paragraph 042). Tethrake is silent on teaching a computer readable code positioned on an external surface of the outer periphery. Broussard in an analogous art teaches a computer readable code positioned on an external surface of the outer periphery (paragraph 0132). Broussard teaches the computer readable code encode a value that is associated in a tag database with the unique identifier (paragraph 0132). Broussard teaches the computer readable code encodes the same identifier as in the unique identifier emitted in the signal (barcode information is written to the tag, paragraph 0132).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tethrake as disclosed by Broussard because such modification provides for a more flexible and adaptable tracking device that can be read by a barcode reader or a RFID reader. 
	Regarding claim 19, Tethrake teaches the tag is configured to emit the signal in response to in response to interrogation by electromagnetic radiation (paragraph 04, 022).




Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tethrake et al. US Patent Application Publication 20060214791 in view of Broussard US Patent Application Publication 20070126578 and further in view of Masin US Patent Application Publication 20120187197. 

	Regarding claim 15, Tethrake is silent on teaching the outer periphery  is sized to have at least one dimension larger than a minimum distance for preventing the emitted signal
from the tag to experience interference from a metal surface proximate the outer periphery of the tracking object. Masin in an analogous art teaches the outer periphery  is sized to have at least one dimension larger than a minimum distance for preventing the emitted signal
from the tag to experience interference from a metal surface proximate the outer periphery of the tracking object (paragraph 028).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tethrake in view of Broussard as disclosed by Masin because such modification providing for a more efficient tracking device and provide for a more reliable tracking function. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tethrake et al. US Patent Application Publication 20060214791 in view of Broussard US Patent Application Publication 20070126578 and further in view of Aljoe et al. US Patent 10,745210.
Regarding claim 18, Tethrake et al. teaches writing data to the RFID tag (paragraph 043) but is silent on teaching writing destination data to the RFID tag. Aljoe teaches writing destination data to the RFID tag (col. 3 lines 18-21).
It would have been obvious to one of ordinary skill in the art to modify the system of Tethrake in view of Broussard as disclosed by Aljoe at the time of the invention because such modification improves the transporting and tracking of a RFID tagged object and aid in the process of ensuring that the RFID tagged object arrived at its correct destination.
. 
            Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tethrake et al. US Patent Application Publication 20060214791 in view of Broussard US Patent Application Publication 20070126578 and further in view of Chung et al. US Patent Application Publication 20060055552.
	Regarding claim 20, Tethrake is silent on teaching the RFID tag is configured to emit the signal at a given periodicity. Chung in an analogous art teaches a RFID tag that is configures to emit the signal at a given periodicity (paragraph 010).
	It would have been obvious to one of ordinary skill in the art to modify the system of Tethrake in view of Broussard at the time of the inventions as disclosed by Chung because a RFID tag can only be configured to response to the interrogating signal or periodically transmit its signal and configuring a RFID tag to transmit periodically represent the selection of a RFID method of transmission from a finite number of method of transmission base on the application environment of the RFID tag.  

 
Conclusion

          
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683